PER CURIAM:
Michael Hunter, a federal prisoner, filed a petition under 28 U.S.C. § 2241 (2000), raising a claim under United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Though the district court construed the § 2241 petition as a motion under 28 U.S.C. § 2255 (2000), Hunter clearly intended to file a § 2241 petition. Hunter argues on appeal that § 2255 is inadequate and ineffective to test the legality of his detention, contending that his Booker claim should be considered in the context of his § 2241 petition. Because Hunter does not meet the standard under In re Jones, 226 F.3d 328, 333-34 (4th Cir.2000), we affirm the denial of relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED